                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 FALVEY CARGO UNDERWRITING LTD                                      DATE FILED: 4-8-20
 as subrogor of SPICE CHAIN
 CORPORATION AND SPICE CHAIN
 CORPORATION,
                        Plaintiffs,                                     19-CV-11495 (RA)

                                                                            ORDER
                         v.

 ZIM INTEGRATED SHIPPING SERVICES
 LTD. et al.,
                   Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this

case in person. Counsel should still submit their joint letter and proposed case management plan

by April 10, 2020, as directed in the Court’s December 18, 2019 Order. If the parties are unable

to submit their joint letter and case management plan by April 10th, they shall request an extension

to do so. In their joint letter, the parties should also indicate whether they can do without a

conference altogether. If so, the Court may enter a case management plan and scheduling order

and the parties need not appear. If not, the Court will hold the initial conference by telephone. In

any event, counsel should review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         Plaintiffs shall provide a copy of this Order to Defendants.

SO ORDERED.

Dated:      April 8, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
